___________

                                   No. 95-3877
                                   ___________

United States of America,               *
                                        *
           Appellee,                    *
                                        *   Appeal from the United States
     v.                                 *   District Court for the
                                        *   Eastern District of Missouri.
Norman Everett Black,                   *
                                        *
           Appellant.                   *
                                   ___________

                   Submitted:      April 9, 1996

                          Filed:   July 12, 1996
                                   ___________

Before RICHARD S. ARNOLD, Chief Judge, WOLLMAN and HANSEN, Circuit
      Judges.
                               ___________


WOLLMAN, Circuit Judge.


     After a jury found Norman Everett Black guilty of distribution of
marijuana, possession with intent to distribute marijuana, and possession
with intent to distribute cocaine, in violation of 21 U.S.C. § 841(a)(1),
the district court1 sentenced him to sixty months' imprisonment on each of
the first two counts and ninety-seven months' imprisonment on the last
count, all to be served concurrently.       Black appeals his conviction and
sentence, raising several issues.      We affirm.


                                       I.


     On January 17, 1992, Black was stopped by two police officers as he
was walking in south St. Louis.      The St. Louis police




      1
       The Honorable George F. Gunn, Jr., United States District
Judge for the Eastern District of Missouri.
department had been conducting a surveillance of Black because they
suspected that he was involved in a drug operation.          Detectives Emmett
Gelhot and Steven Strehl identified themselves as police officers and
informed Black that they had been investigating him.        They gave Black his
Miranda rights and requested Black's permission to search his apartment,
which was located in the vicinity.    Detective Gelhot testified that Black
orally consented to the search and agreed to sign a consent-to-search form.
According to Detective Gelhot, Black identified himself as Dobson Case;
gave the address of his apartment as 2301 South 13th Street; and signed the
consent form "D. Case."   At this point, three other officers arrived at the
scene, and the entire group proceeded to Black's apartment.


     Detective Gelhot testified that Black voluntarily led the officers
to his apartment, which the officers believed was located at 2301 South
13th Street,2 and used his own keys to unlock the door.        Detective Robert
Ehrhard, who was part of the latter group of detectives to arrive at the
scene,   corroborated   Gelhot's   testimony.   Jeff   Baudo,     the   building
maintenance man, provided a different version of events.      He testified that
the police officers asked him where Black lived.    Baudo further testified
that he gave keys to the police officers and that they opened the door of
the apartment.   Baudo also testified that the officers were restraining
Black at the time.   Neither Detective Gelhot nor Detective Ehrhard recalled
Baudo's presence at the scene.3


     Black was arrested after the officers discovered various items in his
apartment, including cocaine, marijuana, $11,000 in cash,




     2
     The officers later learned that the actual address of Black's
apartment was 2201 South 13th Street and not 2301 South 13th
Street.
          3
          Detective Strehl was unavailable             to    testify    at   the
evidentiary hearing and at trial.

                                     -2-
and a triple beam scale.        After the officers again advised Black of his
Miranda rights, Black stated that he was the sole resident of the apartment
and admitted that he owned the items found during the search.                 Black told
the officers that the $11,000 was proceeds from drug transactions, that he
had been selling drugs in St. Louis for approximately one year, and that
his sources were in New York.         He also admitted that his true name was
Norman Everett Black.


     In a complaint filed on January 17, 1992, Black was charged with
possession of cocaine with intent to distribute.          On January 22, 1992, the
complaint was dismissed, and Black was released from custody after he
orally agreed to cooperate with the government.              As a condition of the
agreement, Black was required to check in with Detectives Strehl and Gelhot
every day.    Black honored the agreement for two days, but then left St.
Louis without informing the officers.         In February 1992, Black was indicted
by a grand jury.      On June 26, 1992, the $11,000 seized during the search
of Black's apartment was forfeited to the government pursuant to an
administrative     forfeiture    proceeding.         Black   did     not    contest   the
forfeiture.      In   March   1995,   Black    was   arrested   in    New   York   and a
superseding indictment was filed.       Black filed numerous pre-trial motions,
including a motion to dismiss on double jeopardy grounds and a motion to
suppress evidence.      The district court adopted the magistrate judge's4
recommendations that the motions be denied.             Following a jury trial in
which he was convicted, Black appeals.


                                         II.


     Black raises twelve issues in this appeal, only four of which merit
discussion.




     4
     The Honorable Frederick R. Buckles, United States Magistrate
Judge for the Eastern District of Missouri.

                                        -3-
A.   Double Jeopardy Claim


      Black argues that the district court erred in failing to dismiss the
indictment.    He contends that the indictment violates the Double Jeopardy
Clause of the Fifth Amendment because he was previously subjected to
jeopardy by the forfeiture of his property for the same offenses.


      Black's claim is foreclosed by the Supreme Court's recent decision
in United States v. Ursery, No. 95-345, 1996 WL 340815 (U.S. June 24,
1996), which holds that civil forfeitures generally "do not constitute
`punishment' for purposes of the Double Jeopardy Clause."                       Id. at *2.
Following the framework set out in United States v. One Assortment of 89
Firearms,     465 U.S. 354   (1984),    the   Court   concluded   that    forfeiture
proceedings under 21 U.S.C. § 881 and 18 U.S.C. § 981 are neither
punishment nor criminal for purposes of double jeopardy.                 Ursery, at *10.
Thus, Black's double jeopardy claim fails.


B.   Consent to Search


      Black next asserts that the district court erred in finding that he
voluntarily consented to the search of his apartment.               Whether consent was
voluntarily given depends on the totality of the circumstances.                      United
States v. Heath, 58 F.3d 1271, 1276 (8th Cir.), cert. denied, 116 S. Ct.
240 (1995).    We review a district court's finding of consent to search for
clear error.        Id.


      Black contends that the district court erred in discrediting the
testimony given by Baudo, the apartment's maintenance man.                      Because the
district court is in a better position to assess the credibility of the
witnesses,     its        determinations      regarding   credibility    are     "virtually
unreviewable on appeal."            Id. at 1275.




                                               -4-
      The district court was confronted with conflicting accounts of the
events that occurred prior to the search of Black's apartment and chose to
credit the officers' testimony over that given by Baudo.   We find no clear
error in its decision to do so.


      Black also contends that the search was unreasonable because the
apartment searched was not the apartment described in the consent form.
We disagree.   First, Detective Gelhot testified that it was Black who gave
the address of 2301 South 13th Street instead of the correct address of
2201 South 13th Street.      Detective Gelhot stated that when Black was
confronted with the error, he "expressed ignorance" regarding the correct
address and continued to believe that the correct address was 2301 South
13th Street.   Moreover, there was no possibility that the officers searched
the wrong apartment, because no apartment existed at 2301 South 13th
Street.   The record contained evidence that this mistake was common -- even
the apartment lease contained the incorrect address.    In addition, of the
four numbers listed in the address, the only number present on the
apartment building was "0."       The rest of the numbers were missing.
Furthermore, on prior occasions, the officers had seen Black enter the
apartment that was searched.    Finally, during the incident in question,
Black led the officers to the correct apartment, used his key to open the
apartment door, and gave the officers oral consent to search.      In these
circumstances, the search of the apartment at 2201 South 13th Street was
entirely reasonable.


C.   Reference to Black as "the Jamaican"


      Black next contends that the district court abused its discretion in
allowing the government to refer to him as "the Jamaican," thereby
prejudicing the jury against him.   The record reveals that Sammy Lewis, a
confidential informant who testified for the government, knew Black only
as "Dickie" or "the Jamaican."      The record supported the government's
contention that "the




                                    -5-
Jamaican" was merely a nickname that Black went by.    In addition, none of
the statements referring to Black as "the Jamaican" were used in a
prejudicial manner.   See United States v. James, 30 F.3d 84, 85 (8th Cir.
1994) (per curiam) (no prejudice when references identifying defendant as
Jamaican did not imply that he was involved in criminal enterprise because
of his ethnic origin).      Thus, the district court did not abuse its
discretion in allowing the witnesses to refer to Black as "the Jamaican."


D.   Sentence Enhancement


      Black also asserts that the district court erred in enhancing his
sentence by four levels for obstruction of justice and for his role in the
offense.   We review a district court's factual findings relied on to
enhance a defendant's sentence for clear error.   United States v. Pena, 67
F.3d 153, 156-57 (8th Cir. 1995).   The district court imposed a two-level
increase for obstruction of justice because Black had given a false name
to the officers and had fled the jurisdiction.     The district court also
assessed a two-level enhancement because Black was the supervisor of a drug
operation involving three or more individuals.     Our review of the record
satisfies us that the district court committed no error, for there was
ample evidence to support the sentencing enhancements.


                                    III.


      We have examined the remainder of Black's claims and find them to be
without merit.   The conviction and sentence are affirmed.


      A true copy.


            Attest:


                 CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                    -6-